Citation Nr: 1422079	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-47 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty from January 1986 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky, and St. Paul, Minnesota; it was then sent to the Indianapolis, Indiana RO.

In May 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript was associated with the claims file.

On his August 2012 substantive appeal on the issue of entitlement to service connection for PTSD, the Veteran requested the opportunity to testify before the Board at a videoconference hearing.  However, the Veteran failed to appear at a March 2014 hearing scheduled on his claim for service connection for PTSD, and he has not provided good cause for his failure to appear.

In February 2014, the Board remanded the claim of entitlement to a disability rating in excess of 20 percent for hypertension for further development.  The case has returned to the Board for appellate review.

As discussed in the Board's February 2014 remand, at the May 2011 DRO hearing, in support of the claim for an increased rating for hypertension, the Veteran testified that he had headaches due to this condition.  See p. 3.  In light of his contention, the Board finds that the Veteran asserted an informal claim of entitlement to secondary service connection for headaches.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Board refers the claim for service connection for headaches as secondary to his hypertension to the RO for appropriate action.

As discussed in the Board's February 2014 remand, at the May 2011 DRO hearing, the Veteran also stated that he had multiple disorders and symptoms-including a urinary tract infection, a liver enzyme disorder, low white blood cells, no protein, low vitamin D, high cholesterol, and a blockage in his pelvis and abdomen-all because of his hypertension.  See pp. 6-7.  The Veteran should clarify with the RO if he wishes for those statements to be interpreted as a claim for service connection for those disorders.

As discussed in the Board's February 2014 remand, in a December 2012 statement, the Veteran's representative reported the Veteran's belief that his hypertension "has affected other vital organs."  To the extent that the Veteran seeks service connection for a disorder of any vital organ as secondary to his service-connected hypertension, he should advise the RO as to the nature of the disorder and which organs are affected.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the Veteran's representative correctly asserted in his March 2014 informal hearing presentation, the Board's February 2014 remand orders regarding the Veteran's claim for a disability rating in excess of 20 percent for hypertension remain incomplete.  An April 2014 document indicates that the Veteran is unavailable for the requested VA examination(s) until June 2014.  Consequently, no supplemental statement of the case has been issued.  However, because the issue was returned to the Board in error, the Board must regrettably send the case back to the RO to continue its compliance with the Board's February 2014 remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Remand is also required as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Board notes that the Veteran's claim for service connection for PTSD has been interpreted to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the RO denied the Veteran's claim in an August 2012 statement of the case in part by noting that the September 2010 VA examiner did not provide a diagnosis of PTSD or any other mental health disability related to service.  While the September 2010 VA examiner only diagnosed the Veteran with polysubstance dependence and a substance-induced mood disorder, the 765 pages of VA treatment records obtained in February 2014, after the September 2010 VA examination, include VA clinicians' Axis I diagnoses of depressive disorder not otherwise specified (NOS) in July 2010, depressive disorder in December 2010, depression NOS in February 2011, adjustment disorder with depressed mood and major depression in August 2011, recurrent major depressive disorder in February 2012, a "suggested" diagnosis of PTSD in December 2012, recurrent major depressive disorder in December 2012, adjustment disorder with depressed mood in March 2013, recurrent major depressive disorder with psychotic features (auditory hallucinations) and adjustment disorder with mixed depressed and anxious mood secondary to psychosocial stressors in March 2013, depression in April 2013, and adjustment disorder NOS in August 2013.  As such, remand is required to provide the Veteran with a new examination to determine whether any of his acquired psychiatric disorders were at least as likely as not caused or aggravated by service.

With respect to in-service aggravation of a pre-existing disability, the Board notes that both the September 2010 VA examiner and a December 2012 VA clinician recorded the Veteran's report that his father was killed when he was four years old.  The Board further notes that no psychiatric disorder was noted at entry in his December 1985 Report of Medical Examination, and that the Veteran reported in his December 1985 enlistment Report of Medical History that he did not have, and had never had, depression, excessive worry, or nervous trouble of any sort.  As such, the VA examiner should state the likelihood that any acquired psychiatric disability found to be present existed prior to service.  If the examiner concludes that an acquired psychiatric disability found to be present existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.  If the examiner diagnoses the Veteran as having an acquired psychiatric disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  38 C.F.R. §§ 3.304, 3.306.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his hypertension and acquired psychiatric disorders (including his claimed PTSD), and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VA Medical Center in Evansville, Indiana, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his hypertension and acquired psychiatric disorders (including his claimed PTSD) that are not already of record, including those from the VA Medical Center in Evansville, Indiana.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his acquired psychiatric disorders, and of the nature and severity of his hypertension and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should state the likelihood that any acquired psychiatric disorder found to be present existed prior to service.

If the examiner concludes that acquired psychiatric disorder found to be present existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.

If the examiner diagnoses the Veteran as having an acquired psychiatric disorder that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent lay statements.  

The rationale for all opinions expressed should be set forth in a legible report.

4.  After obtaining any outstanding treatment records regarding the Veteran's hypertension, provide him with an appropriate VA examination to determine the nature and severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and include the results of blood pressure testing.

The examiner should also identify all manifestations of the disability, to include any conditions that were caused or aggravated by his hypertension.  In doing so, the examiner must specifically discuss the Veteran's report of headaches and renal problems.

The examiner should also discuss the impact that the Veteran's hypertension has on his ability to secure and maintain substantially gainful employment.  A rationale must be provided for all conclusions.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



